DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Aston (U.S. Patent Application Publication 2013/0302093) in view of Aston et al. (U.S. Patent 8,925,282) and Stanford (U.S. Patent 9,317,191).
	Aston ‘093 discloses a foundation unit (200) having spaced apart side walls (202, 204) and laterally extending supports (206) such that multiple, spaced apart cells are formed (Figure 20, for example).  There are openings as claimed (216, 218, 220, Figure 21).  Aston discloses a receiving recess (210) atop each of the supports (206), rather than slots.  There is no patentable distinction between recesses and slots in this instance, as both are well known alternatives.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the recess as a slot in order to receive a member suitably shaped for a slot rather than a recess, as the purpose of the recess is to receive a member.  Regarding metal, Aston ‘282 teaches metal plate as a structural building material and equivalent to other materials (column 18, lines 4-8, for example); thereby exemplifying that this configuration is a known option.  It would have been obvious to one of ordinary skill at the time of the invention to have used metal and configurations thereof for construction of Aston ‘093 since it is a known material of construction, in accordance with the disclosure of Aston ‘282.  Neither of the Aston references 
	Stanford does not teach the plastic material; however, the examiner takes Official notice that plastic is a well-known material of construction.  It would have been obvious to one of ordinary skill at the time of the invention to have used plastic in order to obtain an inexpensive and corrosion resistant device.
	Stanford is not a snap fit; however, the examiner takes Official notice that this is a well-known configuration for elements disposed in apertures.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Stanford as snap fit in order to ease insertion as desired in a particular wall aperture.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Aston (U.S. Patent Application Publication 2013/0302093) and Stanford (U.S. Patent 9,317,191), as applied above, in view of Washa et al. (U.S. Patent 6,874,288).
	Aston discloses a foundation unit and Stanford teaches the spacer, as discussed above.  Regarding metal and the recitations in dependent claims regarding metal plate, etc.,  Washa teaches metal plate as a structural building material (Figure 8, for example); thereby exemplifying that this configuration is a known option.  It would have been obvious to one of ordinary skill at the time of the invention to have used metal and configurations thereof for construction of Aston since it is a known material of construction, in accordance with the disclosure of Washa.

Allowable Subject Matter
Claims 3-10, 12-16 and 18-20 are allowed.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671